      Case 1:19-cv-06957-AJN Document 66 Filed 05/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERTZ GLOBAL HOLDINGS, INC.,

                                Plaintiff                            Case No.: 1:19-cv-06957

                          - against –                                ECF CASE

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH and U.S.
 SPECIALTY INSURANCE COMPANY,

                                Defendants.




                 PLAINTIFF HERTZ GLOBAL HOLDINGS, INC.’S
                     SUGGESTION OF BANKRUPTCY AND
                NOTICE OF EXTENSION UNDER 11 U.S.C. § 108(b)

       PLEASE TAKE NOTICE that on May 22, 2020, The Hertz Corporation and

certain of its affiliates, including Hertz Global Holdings, Inc., plaintiff in the above-

captioned case, each filed voluntary petitions for relief under chapter 11 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the United

States Bankruptcy Court for the District of Delaware, which chapter 11 cases are being

jointly administered under case number 20-11218 (MFW). A true and correct copy of the

Notice of Bankruptcy Case Filing is attached hereto as Exhibit “A.”

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 108(b) of the

Bankruptcy Code, the filing of the petitions operates to extend the period fixed by

nonbankruptcy law, an order entered in a nonbankruptcy proceeding, or an agreement

within which Plaintiff may, among other things, “file any pleading, demand, notice, or




                                               1
      Case 1:19-cv-06957-AJN Document 66 Filed 05/29/20 Page 2 of 4




proof of claim or loss, cure a default, or perform any other similar act,” if such deadline

has not expired prior to the filing of the petitions. 11 U.S.C. § 108(b).

       If you have any questions regarding this notice, please contact the undersigned

Dated: May 29, 2020

                                             LAW OFFICES OF HERBERT BEIGEL

                                              By: /s/ Herbert Beigel
                                              5641 N. Chieftan Trail
                                              Tucson, AZ 85750
                                              520-825-1995
                                              hbeigel@me.com

                                                   -and-

                                              LAW OFFICE OF ROBERT R. VIDUCICH
                                              Robert R. Viducich
                                              40 Wall Street, 28th Floor
                                              New York, New York 10005
                                              Tel: (212) 400-7135
                                              rviducich@rrvlaw.com




                                              2
Case 1:19-cv-06957-AJN Document 66 Filed 05/29/20 Page 3 of 4




                    EXHIBIT A
                   Case 1:19-cv-06957-AJN Document 66 Filed 05/29/20 Page 4 of 4
                                      United States Bankruptcy Court
                                           District of Delaware

Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy Code,
entered on 05/22/2020 at 9:47 PM and filed on 05/22/2020.

The Hertz Corporation
8501 Williams Road
Estero, FL 33928
Tax ID / EIN: XX-XXXXXXX
aka Firefly
aka Hertz Car Sales
aka Dollar Rent A Car
aka Hertz Rent-A-Car
aka Thrifty Car Rental
aka Thrifty

 The case was filed by the debtor's attorney:

 Mark D. Collins
 Richards, Layton & Finger, P.A.
 One Rodney Square
 920 North King Street
 Wilmington, DE 19801
 302 651-7700
The case was assigned case number 20-11218-MFW to Judge Mary F. Walrath.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page www.deb.uscourts.gov or at the Clerk's Office, 824 Market Street, 3rd Floor, Wilmington, DE
19801.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Una O'Boyle
                                                                          Clerk, U.S. Bankruptcy Court
